Lisa F. Muller Counsel April 27, 2015 VIA ELECTRONIC FILING Securities and Exchange Commission Division of Investment Management Office of Insurance Products treet, NE Washington, D.C. 20549 Re: National Variable Annuity Account II, File No. 811-08015 Rule 30b2-1 Filing To Whom It May Concern: As required by Rule 30e-2 under the Investment Company Act of 1940 (“Act”), as amended, National Life Insurance Company, on behalf of National Variable Annuity Account II, the Registrant, a unit investment trust registered under the Act, mailed to its contract owners the annual report(s) for the period ending December 30, 2014 of the underlying management investment companies in which the Registrant invests that are reflective of the contract owner’s subaccount allocation. Underlying Management Investment Company CIK Number Alger American Fund 0000832566 LargeCap Growth Portfolio SmallCap Growth Portfolio Capital Appreciation Portfolio Invesco Variable Insurance Funds 0000896435 V.I. Capital Development Fund V.I. Global Health Care Fund V.I. Technology Fund AllianceBernstein Variable Products Series Fund, Inc. 0000825316 AllianceBernstein International Growth Portfolio AllianceBernstein International Value Portfolio AllianceBernstein Small/Mid Cap Value Portfolio AllianceBernstein Value Portfolio American Century Variable Portfolios Inc 0000814680 VP Ultra Fund VP International Fund VP Income & Growth Fund VP Value Fund American Century Variable Portfolios II Inc 0001124155 Inflation Protection Fund Underlying Management Investment Company CIK Number Dreyfus Variable Investment Fund 0000813383 Appreciation Portfolio Opportunistic Small Cap Portfolio Quality Bond Portfolio Dreyfus Socially Responsible Growth Fund, Inc. 0000890064 Deutsche Investments VIT Funds 0001006373 Deutsche Small Cap Index VIP Deutsche Variable Series II Funds 0000810573 Deutsche Large Cap Value VIP Deutsche Small Mid Cap Value VIP Variable Insurance Products Fund III 0000927384 Fidelity Variable Insurance Products: Mid Cap Portfolio Fidelity Variable Insurance Products: Value Strategies Portfolio Variable Insurance Products Fund 0000356494 Fidelity Variable Insurance Products: Equity-Income Portfolio Fidelity Variable Insurance Products: Growth Portfolio Fidelity Variable Insurance Products: High Income Portfolio Fidelity Variable Insurance Products: Overseas Portfolio Variable Insurance Products Fund V 0000823535 Fidelity Variable Insurance Products: Investment Grade BondPortfolio Variable Insurance Products Fund II 0000831016 Fidelity Variable Insurance Products: Contrafund Portfolio Fidelity Variable Insurance Products: Index 500 Portfolio Franklin Templeton VIP Trust 0000837274 Franklin Small-Mid Cap Growth VIP Franklin Small Cap Value VIP Franklin U.S. Government Securities VIP Franklin Mutual Global Discovery VIP Franklin Mutual Shares VIP Templeton Foreign VIP Global Real Estate VIP JPMorgan Insurance Trust 0000909221 Small Cap Core Portfolio Neuberger Berman Advisers Management Trust 0000736913 Large Cap Value Portfolio Mid-Cap Growth Portfolio Small-Cap Growth Portfolio Short Duration Bond Portfolio Socially Responsive Portfolio Oppenheimer Variable Account Funds 0000752737 Main Street Small Cap Fund/VA Global Strategic Income Fund VA Capital Income Fund/VA Sentinel Variable Products Trust 0001112513 Common Stock Fund Mid Cap Fund Small Company Fund Balanced Fund Bond Fund T. Rowe Price Equity Series, Inc. 0000918294 Blue Chip Growth Portfolio Equity Income Portfolio Health Sciences Portfolio Personal Strategy Balanced Portfolio Van Eck Worldwide Insurance Trust 0000811976 VIPT Unconstrained Emerging Markets Bond Fund VIPT Worldwide Emerging Markets Fund VIPT Worldwide Hard Assets Fund Wells Fargo Advantage Variable Trust Funds 0001081402 VT Discovery Fund VT Opportunity Fund We understand these management investment companies have separately filed the above listed annual reports with the Securities and Exchange Commission on Form N-CSRS and therefore are incorporated herein by reference. We have included with this filing the cover, inside pages and back pages that we include with our mailing. Not every underlying fund is in every contract. The actual letter sent to each contract owner included references only to the annual reports of the management investment companies reflective of the contract owner’s subaccount allocation as of December 31, 2014. Please contact me at (802)229-7410 if you have any questions regarding this filing. Regards, /s/Lisa F. Muller Lisa F. Muller Counsel Attachments
